Title: Thomas Jefferson to Thomas Main, 20 January 1810
From: Jefferson, Thomas
To: Main, Thomas


          
            Sir
             
                     Monticello 
                     Jan. 20. 1810
          
           
		  Your favor of the 10th inst. has been duly recieved & I now return you the paper it inclosed with some subscriptions to it. I go rarely from home, & therefore have little opportunity of promoting subscriptions. these are of the friends who visit me, and if you will send their copies, when ready, to me, I will distribute them, and take on myself the immediate remittance of the price to you. I am anxious to learn the method of sprouting the haws the first year, which that work promises to teach us.
            I visited always with great satisfaction your useful establishment, 
                     and and became entirely sensible of your own personal merit.  I saw with regret your labours struggling against the disadvantages of your position. the farm is poor, the country around it poor, & the farmers not at all emulous of improving their agriculture.   I was sensible that the James river lowgrounds were the field where your system of hedges would be peculiarly useful. it is the richest tract of country in the Atlantic states. it’s proprietors are all wealthy, and devoted to an the improvement of their farms. timber for wooden inclosures is getting out of their reach, and is liable to be swept away by floods. the hedge would quickly become an inclosure in such lands,
			 & would withstand the floods. yet I was sensible of the
			 difficulties of your removal. nurseries are the work of years. they cannot be removed from place to place, nor all sold out at a
			 moment’s
			 warning. to renew them in another place requires years before they begin again to yield profit.
			  wishing you therefore all the success which your present situation admits & your own efforts, industry & good conduct merit I pray you to be assured of my entire esteem.
          
            Th:
            Jefferson
        